DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The office action is being examined in response to original filling submitted by the applicant on 10/11/2019.
Claims 1-9 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 and 10/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-5 are objected to because of the following informalities: 
The recitation “the device” in claim 1 lacks proper antecedent basis.
The recitation “Claim” in claims 2-5 should be “claim”.  
The dependent claims are also objected because of their dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-5 are directed to a device (i.e., a machine). Claims 6-7 are directed to a server (i.e., a machine). Claim 8 is directed to a system (i.e., a machine).  Claim 9 is directed to a method (i.e., a process). 
Therefore, claims 1-9 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1, 6, 8, and 9 includes the recitations “determine whether or not transmission of common information…is impossible…” step; Independent claim 6 includes the recitations “select…a target vehicle which is to be caused to transmit common information…” step. These “determine…” steps and “select…” step recite an abstract idea. 
The examiner submits that the foregoing “determine…” steps and “select…” step limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the “determine…” step in the context of this claim encompasses a user mentally performing calculations to achieve 
Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are a “server”, “a transmitter”, “a receiver”, “processing circuitry”, “transmit…” steps, and “receiving…” steps.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of a “server”, “a transmitter”, “a receiver”, and “processing circuitry”, the examiner submits that they are recited at a high-level of generality (i.e., as a generic computer component) such that they amount to no more than mere instructions to apply the exception using generic computer component. The “transmit…” steps, and “receiving…” 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, the independent claims 1, 6, 8, and 9 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a 
As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved.  See, e.g., MPEP §2106.05; Alice Corp. v. CLS Bank, 573 U.S., 208, 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).  Additionally, the transmission of data such as route data and receiving input data for route calculation, is not only an abstract idea, but further constitutes insignificant extra-solution activity (see MPEP for example: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)). See, e.g. MPEP 2106.05; In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability). Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 

Dependent claims 
Step 1: claims 2-5 are dependent of claim 1 which is a device (thus the claims are to a machine (Step 1: yes).
Step 2A Prong One: claims 2-5 recite the limitation of “information is classified …” steps in (claims 2, 3); “receive…” steps in (claim 4); “transmit…” step in (claim 5). These claims recite an abstract idea which is directed to mental process. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “information is classified…” steps, the “receive…” step, and the “transmit…” step are recited at a high-level of generality (i.e., as a generic sorting/tranceiving means) and amounts to mere solution activities and/or instructions to apply the recited abstract idea(s) in the field of vehicular information systems.
Step 2B: The claims 2-5 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
As such, claims 1-9 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ukai (WO2014061232, Ukai hereafter) in view of Akita (US20130039357, Akita hereafter) and further in view of Takemura (US20200249670, Takemura hereafter).

RE claims 1 and 9:  
Ukai discloses an in-vehicle information device and method, comprising: 
a transmitter to individually transmit to a vehicular server, one or multiple pieces of vehicle-side information collected in a host vehicle, at a timing corresponding to a class of transmission timing set for each of the pieces of vehicle-side information {vehicles 1 includes a communication part 12 (that is the transmitter) for performing radio communication to a server 5, to transmit information based on data timing that is set using priority levels (see at least ¶0016-0018, 0024-0026, 0041-0043 and fig. 2)}. 
	Ukai does not explicitly disclose processing circuitry to determine whether or not transmission of common information, which is a piece of the vehicle-side information in common with another vehicle, is impossible, by using a throughput that is required when the common information is transmitted, a throughput that is estimated from a communication state with the vehicular server, and a processing load of the device, wherein, when the transmission is determined to be impossible by the processing circuitry, the transmitter transmits a message indicating that the transmission of the common information is impossible, to the vehicular server.  
	In the same field of endeavor, Akita teaches processing circuitry to determine whether or not transmission of common information, which is a piece of the vehicle-side information in common with another vehicle, is impossible, by using a throughput that is required when the common information is transmitted, a throughput that is estimated from a communication state with the vehicular server, and a processing load of the device {¶0080-0081:“calculates an available frequency bandwidth for each of the plural vehicles based on: a current level of communication quality in centralized communications between each of the plural vehicles and the resource control 
 Accordingly, from the teaching of Akita, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Ukai to include the technique of determining required bandwidth for selectively communicating data with a server as taught by Akita in order to improve communication quality in centralized communications.
Ukai in view of Akita do not explicitly disclose the transmitter transmits a message indicating that the transmission of the common information is impossible, to the vehicular server.  
	In the same field of endeavor, Takemura teaches the transmitter transmits a message indicating impossible to the vehicular server {control unit of the vehicle uses a communication unit to transmit impossible cause information (that is the impossible message) for impossible condition, see at least ¶0051-0054}.  
Accordingly, from the teaching of Takemura, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Ukai to include the technique of transmitting an impossible cause message to the server as taught by Takemura in order to improve communication systems when traffic load becomes enormous by suppressing redundant transmissions.

RE claim 2: 
Ukai in view of Akita, and Takemura disclose the in-vehicle information device of claim 1.
Ukai further discloses wherein each of the pieces of vehicle-side information is classified in terms of transmission timing, as information to be periodically transmitted to the vehicular server, information to be transmitted at every time an event occurs in the host vehicle, information to be transmitted at every time contents thereof change, or information to be transmitted at a time an emergency occurs in the host vehicle (¶0043: “the control part 11 transmits to the intermediate server 5 side when the periodic communication timing or the designated timing for transmitting the information is reached”).  

RE claim 3: 
Ukai in view of Akita, and Takemura disclose the in-vehicle information device of claim 2. 
Ukai disclose, wherein pieces of the information to be periodically transmitted to the vehicular server are each classified in terms of transmission timing, as information to be transmitted at intervals (transmitted information in periodically timing or designated timing, see ¶0043).
Ukai do not explicitly disclose in interval of one second or one minute, or information to be transmitted at intervals of one hour or one day.  
Akita further teaches as information to be transmitted at intervals of one second or one minute, or information to be transmitted at intervals of one hour or one day (¶0141: “in-vehicle units 3 and 5 is designed to transmit, to the resource server 6, the collected vehicle information every preset period of, for example, 10 milliseconds. That is, each of the in-vehicle units 3 and 5 is designed to periodically transmit, to the resource server 6, the collected vehicle information” … that means a preset interval may be in seconds).  
. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ukai in view of Akita, Takemura, and further in view of Fujii (WO2013179557, Fujii hereafter).

RE claim 4: 
Ukai in view of Akita, and Takemura disclose the in-vehicle information device of claim 1.
Ukai in view of Akita, and Takemura do not explicitly disclose wherein when the host vehicle receives multiple services in which processing is performed using the vehicle-side information, the class of transmission timing for each of the pieces of vehicle-side information is set individually for each of the services.  
In the same field of endeavor, Fujii teaches wherein when the host vehicle receives multiple services in which processing is performed using the vehicle-side information, the class of transmission timing for each of the pieces of vehicle-side information is set individually for each of the services {see ¶0039: multiple applications corresponds to multiple services; ¶0044-0045: application management unit configured to send “a packet signal in which a plurality of pieces of data are aggregated is output from a terminal device 14 on the transmission side” corresponding to at least four applications… that means the plurality of pieces of data are of the same transmission class for multiple applications that are service; ¶0046-0052: a same priority and transmission 
Accordingly, from the teaching of Fujii, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Ukai to include the technique of receiving and processing services in the vehicle, and transmitting data using class timing as taught by Fujii in order to improved application efficiency of the device while suppressing redundant unauthorized application.


RE claim 5: 
Ukai in view of Akita, Takemura, and Fujii disclose the in-vehicle information device of claim 4.
Ukai does not explicitly discloses wherein the transmitter transmits pieces of the vehicle-side information whose transmission timings belong to a same class and which are related to respective different multiple services, together.  
Fujii further teaches wherein the transmitter transmits pieces of the vehicle-side information whose transmission timings belong to a same class and which are related to respective different multiple services, together {¶0044-0045: application management unit configured to send “a packet signal in which a plurality of pieces of data are aggregated is output from a terminal device 14 on the transmission side” corresponding to at least four applications… that means the plurality of pieces of data are of the same transmission class for multiple applications that are service; ¶0046-0052: a same priority and transmission frequency is used when transmitting data generated by the application (that corresponds to transmission class timing for the application)}.  
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akita in view of Fujii.

RE claim 6: 
Akita discloses a vehicular server, comprising: 
a receiver (wired communicator 31 + base station 2) to receive from multiple vehicles, vehicle-side information collected in each of the vehicles (plural vehicle as shown in  fig. 1-3 includes in vehicle unit 3-4 collecting vehicle info, see at least ¶0047-0054 and ¶0063); and processing circuitry to select from among the multiple vehicles, a target vehicle which is to be caused to transmit common information, which is a piece of the vehicle-side information in common between the multiple vehicles, by using throughputs obtained at respective multiple spots (CPU 41 of the server selects a target/master vehicle using bandwidth corresponding to multiple spots of common information, see at least ¶0049-0054, 0080-0082), 
in which processing is performed using the vehicle-side information and which are received by each of the vehicles (the plural vehicles share processing info, see at least ¶0148).
Akita does not explicitly disclose the number of services.
Fujii teaches the number of services {see ¶0044-0045: application management unit configured to send “a packet signal in which a plurality of pieces of data are aggregated is output 
Accordingly, from the teaching of Fujii, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Akita to include the technique of using the number of services in order to improved application efficiency of the device while suppressing redundant unauthorized application.

  Claims 1, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akita in view of Fujii, and further in view of Takemura.

RE claim 7: 
Akita and Fujii disclose the vehicular server of Claim 6.
Akita discloses wherein when the receiver receives from the target vehicle, the processing circuitry reselects from among the vehicles other than the target vehicle, a target vehicle (¶0084: more than one master vehicle is selected, to transmit to server as shown in fig. 1 and 9).  
Akita does not explicitly discloses receiving a message indicating that transmission of the common information is impossible.
In the same field of endeavor, Takemura teaches the transmitter transmits a message indicating impossible to the vehicular server {control unit of the vehicle uses a communication unit to transmit impossible cause information (that is the impossible message) for impossible condition, see at least ¶0051-0054}.  
Accordingly, from the teaching of Takemura, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Akita to 

RE claim 8: 
Akita in view of Fujii disclose the server system which comprises an in-vehicle information device and the vehicular server of claim 6.
Akita further discloses the in-vehicle information device comprising: a transmitter to individually transmit to the vehicular server, one or multiple pieces of vehicle-side information collected in a host vehicle (a master vehicle is selected, with a transmitter, to transmit common data to a server 6; see at least fig. 1-3,  ¶0148, and claim 8); and processing circuitry to determine whether or not transmission of common information, which is a piece of the vehicle-side information in common with another vehicle, is impossible, by using a throughput that is required when the common information is transmitted, a throughput that is estimated from a communication state with the vehicular server, and a processing load of the device {¶0080-0081:“calculates an available frequency bandwidth for each of the plural vehicles based on: a current level of communication quality in centralized communications between each of the plural vehicles and the resource control server 6” to select the vehicle with the lowest bandwidth, that means transmission is determined to be impossible for the vehicles with high bandwidth based on communication quality with the server; also see ¶0004-0006}.
Akita does not explicitly disclose at a timing corresponding to a class of transmission timing set for each of the pieces of vehicle-side information, and, wherein, when the transmission 
Fujii teaches at a timing corresponding to a class of transmission timing set for each of the pieces of vehicle-side information {see ¶0044-0045: application management unit configured to send “a packet signal in which a plurality of pieces of data are aggregated is output from a terminal device 14 on the transmission side” corresponding to at least four applications… that means the plurality of pieces of data are of the same transmission class for multiple applications that are service; ¶0046-0052: a same priority and transmission frequency is used when transmitting data generated by the application (that corresponds to transmission class timing for the application)}.
Accordingly, from the teaching of Fujii, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Akita to include the technique of transmitting data using class timing as taught by Fujii  in order to improved application efficiency of the device while suppressing redundant unauthorized application.   
Akita and Fujii do not explicitly disclose wherein, when the transmission is determined to be impossible by the processing circuitry, the transmitter transmits a message indicating that the transmission of the common information is impossible, to the vehicular server.
In the same field of endeavor, Takemura teaches the transmitter transmits a message indicating impossible to the vehicular server {control unit of the vehicle uses a communication unit to transmit impossible cause information (that is the impossible message) for impossible condition, see at least ¶0051-0054}.  
Accordingly, from the teaching of Takemura, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Akita to include the technique of transmitting an impossible cause message to the server as taught by Takemura in order to improve 
  
RE claims 1 and 9:
Akita further discloses an information transmission method and device for an in-vehicle information device, the method comprising: individually transmitting to a vehicular server, one or multiple pieces of vehicle-side information collected in a host vehicle (a master vehicle is selected, with a transmitter, to transmit common data to a server 6; see at least fig. 1-3,  ¶0148, and claim 8); determining whether or not transmission of common information, which is vehicle-side information in common with another vehicle, is impossible, by using a throughput that is required when the common information is transmitted, a throughput that is estimated from a communication state with the vehicular server, and a processing load of the device {¶0080-0081:“calculates an available frequency bandwidth for each of the plural vehicles based on: a current level of communication quality in centralized communications between each of the plural vehicles and the resource control server 6” to select the vehicle with the lowest bandwidth, that means transmission is determined to be impossible for the vehicles with high bandwidth based on communication quality with the server; also see ¶0004-0006}.
Akita does not explicitly disclose at a timing corresponding to a class of transmission timing set for each of the pieces of vehicle-side information, and, wherein, when the transmission is determined to be impossible by the processing circuitry, the transmitter transmits a message indicating that the transmission of the common information is impossible, to the vehicular server.
Fujii teaches at a timing corresponding to a class of transmission timing set for each of the pieces of vehicle-side information {see ¶0044-0045: application management unit configured to 
Accordingly, from the teaching of Fujii, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Akita to include the technique of transmitting data using class timing as taught by Fujii in order to improved application efficiency of the device while suppressing redundant unauthorized application.   
Akita and Fujii do not explicitly disclose wherein, when the transmission is determined to be impossible by the processing circuitry, the transmitter transmits a message indicating that the transmission of the common information is impossible, to the vehicular server.
In the same field of endeavor, Takemura teaches the transmitter transmits a message indicating impossible to the vehicular server {control unit of the vehicle uses a communication unit to transmit impossible cause information (that is the impossible message) for impossible condition, see at least ¶0051-0054}.  
Accordingly, from the teaching of Takemura, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Akita to include the technique of transmitting an impossible cause message to the server as taught by Takemura in order to improve communication systems when traffic load becomes enormous by suppressing redundant transmissions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park (US 20180184245) teaches vehicle, server, and system including the same
Rubin (US 20130282267) teaches extra-vehicular anti-collision system
Asami (US 20030124974) teaches method and apparatus for transmitting and receiving information

The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LAGUERRE whose telephone number is (571)272-8907.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS LAGUERRE/Examiner, Art Unit 3667           
                                                                                                                                                                                           /RACHID BENDIDI/Primary Examiner, Art Unit 3667